Exhibit 10.1
BANCORP OF NEW JERSEY, INC.
2011 EQUITY INCENTIVE PLAN
Section 1. Purpose; Definitions. The purposes of the Bancorp of New Jersey, Inc.
2011 Equity Incentive Plan (the “Plan”) are to enable Bancorp of New Jersey,
Inc. (the “Company”) and its Affiliates to recruit and retain highly qualified
personnel, to provide those personnel with an incentive for productivity and to
provide those personnel with an opportunity to share in the growth and value of
the Company.
For purposes of the Plan, the following terms will have the meanings defined
below, unless the context clearly requires a different meaning:
(a) “Affiliate” means, with respect to a Person, a Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person.
(b) “Applicable Law” means the legal requirements relating to the administration
of and issuance of securities under stock incentive plans, including, without
limitation, the requirements of state corporations law, federal, state and
foreign securities law, federal, state and foreign tax law, and the requirements
of any stock exchange or quotation system upon which the Shares may then be
listed or quoted. For all purposes of this Plan, references to statutes and
regulations shall be deemed to include any successor statutes and regulations,
to the extent reasonably appropriate as determined by the Board.
(c) “Award” means an award of Options, SARs, Restricted Stock, Restricted Stock
Units or Performance Awards made under this Plan.
(d) “Award Agreement” means, with respect to any particular Award, the written
document that sets forth the terms of that particular Award.
(e) “Board” means the Board of Directors of the Company, as constituted from
time to time; provided, however, that if the Board appoints one or more
Committees to perform some or all of the Board’s administrative functions
hereunder, references to the “Board” will be deemed to also refer to the
Committee in connection with matters to be performed by that Committee.
(f) “Cause” means (i) conviction of, or the entry of a plea of guilty or no
contest to, a felony or any other crime that causes the Company or its
Affiliates public disgrace or disrepute, or adversely affects the Company’s or
its Affiliates’ operations or financial performance, (ii) gross negligence or
willful misconduct with respect to the Company or any of its Affiliates,
including, without limitation fraud, embezzlement, theft or proven dishonesty in
the course of employment; (iii) alcohol abuse or use of controlled drugs other
than in accordance with a physician’s prescription; or (iv) a material breach of
any agreement with or duty owed to the Company or any of its Affiliates.
Notwithstanding the foregoing, if a Participant and the Company (or any of its
Affiliates) have entered into an employment agreement, consulting agreement or
other similar agreement that specifically defines “cause,” then with respect to
such Participant, “Cause” shall have the meaning defined in that employment
agreement, consulting agreement or other agreement.

 

 



--------------------------------------------------------------------------------



 



(g) “Change in Control” means the occurrence of any of the following, in one
transaction or a series of related transactions: (i) any “person” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act) becoming a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the
voting power of the Company’s then outstanding securities; (ii) a consolidation,
share exchange, reorganization or merger of the Company resulting in the
stockholders of the Company immediately prior to such event not owning at least
a majority of the voting power of the resulting entity’s securities outstanding
immediately following such event; (iii) the sale or other disposition of all or
substantially all the assets of the Company, (iv) a liquidation or dissolution
of the Company, or (v) any similar event deemed by the Board to constitute a
Change in Control for purposes of this Plan.
(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
(i) “Committee” means a committee appointed by the Board in accordance with
Section 2 of the Plan.
(j) “Director” means a member of the Board.
(k) “Disability” means a condition rendering a Participant Disabled.
(l) “Disabled” will have the same meaning as set forth in Section 22(e)(3) of
the Code.
(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(n) “Fair Market Value” means, as of any date: (i) if the Shares are not then
publicly traded, the value of such Shares on that date, as determined by the
Board in its sole and absolute discretion; or (ii) if the Shares are publicly
traded, the closing price for a Share on the principal national securities
exchange on which the Shares are listed or admitted to trading or, if the Shares
are not listed or admitted to trading on any national securities exchange, but
are traded in the over-the-counter market, the closing sale price of a Share or,
if no sale is publicly reported, the average of the closing bid and asked
prices, as furnished by two members of the National Association of Securities
Dealers, Inc. who make a market in the Shares selected from time to time by the
Company for that purpose. Notwithstanding the foregoing, in connection with a
Change in Control, Fair Market Value shall be determined in good faith by the
Board, such determination by the Board to be final conclusive and binding.
(o) “Incentive Stock Option” means any Option intended to be an “Incentive Stock
Option” within the meaning of Section 422 of the Code.
(p) “Non-Employee Director” will have the meaning set forth in
Rule 16b-3(b)(3)(i) promulgated by the Securities and Exchange Commission under
the Exchange Act, or any successor definition adopted by the Securities and
Exchange Commission; provided, however, that the Board or the Committee may, to
the extent that it deems necessary to comply with Section 162(m) of the Code or
regulations thereunder, require that each “Non-Employee Director” also be an
“outside director” as that term is defined in regulations under Section 162(m).
(q) “Non-Qualified Stock Option” means any Option that is not an Incentive Stock
Option.
(r) “Option” means any option to purchase Shares (including Restricted Stock, if
the Board so determines) granted pursuant to Section 5 hereof.
(s) “Parent” means, in respect of the Company, a “parent corporation” as defined
in Sections 424(e) of the Code.

 

Ex.-2



--------------------------------------------------------------------------------



 



(t) “Participant” means an employee, consultant, Director, or other service
provider of or to the Company or any of its respective Affiliates to whom an
Award is granted.
(u) “Performance Award” means Shares or other Awards that, pursuant to Section
10, are granted, vested and/or settled upon the achievement of specified
performance conditions.
(v) “Person” means an individual, partnership, corporation, limited liability
company, trust, joint venture, unincorporated association, or other entity or
association.
(w) “Restricted Stock” means Shares that are subject to restrictions pursuant to
Section 8 hereof.
(x) “Restricted Stock Unit” means a right granted under and subject to
restrictions pursuant to Section 9 hereof.
(y) “SAR” means a stock appreciation right granted under the Plan and described
in Section 6 hereof.
(z) “Shares” means shares of the Company’s common stock, no par value, subject
to substitution or adjustment as provided in Section 3(c) hereof.
(aa) “Subsidiary” means, in respect of the Company, a subsidiary company as
defined in Sections 424(f) and (g) of the Code.
Section 2. Administration. The Plan will be administered by the Board; provided,
however, that the Board may at any time appoint a Committee to perform some or
all of the Board’s administrative functions hereunder; and provided further,
that the authority of any Committee appointed pursuant to this Section 2 will be
subject to such terms and conditions as the Board may prescribe and will be
coextensive with, and not in lieu of, the authority of the Board hereunder.
Subject to the requirements of the Company’s by-laws and certificate of
incorporation and any other agreement that governs the appointment of Board
committees, the Committee will be composed of at least one member, who will
serve for such period of time as the Board determines.
The Board will have full authority to grant Awards under this Plan and determine
the terms of such Awards. Such authority will include the right to:
(a) select the individuals to whom Awards are granted (consistent with the
eligibility conditions set forth in Section 4);
(b) determine the type of Award to be granted;
(c) determine the number of Shares, if any, to be covered by each Award;
(d) establish the terms and conditions of each Award;
(e) establish the performance conditions relevant to any Award and certify
whether such performance conditions have been satisfied;
(f) determine whether and under what circumstances an Option may be exercised
without a payment of cash under Section 5(d);

 

Ex.-3



--------------------------------------------------------------------------------



 



(g) to accelerate the vesting or exercisability of an Award and to modify or
amend each Award, subject to Section 11;
(h) to extend the period of time for which an Option or SAR is to remain
exercisable following a Participant’s termination of service to the Company from
the limited period otherwise in effect for that Option or SAR to such greater
period of time as the Board deems appropriate, but in no event beyond the
expiration of the term of the Option or SAR; and
(i) determine whether, to what extent and under what circumstances Shares and
other amounts payable with respect to an Award may be deferred either
automatically or at the election of the Participant.
The Board will have the authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the Plan as it, from time to time,
deems advisable; to establish the terms and form of each Award Agreement; to
interpret the terms and provisions of the Plan and any Award issued under the
Plan (and any Award Agreement); and to otherwise supervise the administration of
the Plan. The Board may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award Agreement in the manner and to the
extent it deems necessary to carry out the intent of the Plan.
All decisions made by the Board pursuant to the provisions of the Plan will be
final and binding on all Persons, including the Company and Participants. No
Director will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.
Section 3. Shares Subject to the Plan.
(a) Shares Subject to the Plan. The Shares to be subject to or related to Awards
under the Plan will be authorized and unissued Shares of the Company, whether or
not previously issued and subsequently acquired by the Company. The maximum
number of Shares that may be issued in respect of Awards under the Plan is
250,000 shares, all of which may be issued in respect of Incentive Stock
Options. The Company will reserve for the purposes of the Plan, out of its
authorized and unissued Shares, such number of Shares.
(b) Effect of the Expiration or Termination of Awards. If and to the extent that
an Option or SAR expires, terminates or is canceled or forfeited for any reason
without having been exercised in full, the Shares associated with that Option or
SAR will again become available for grant under the Plan. Similarly, if and to
the extent an Award of Restricted Stock, Restricted Stock Units or a Performance
Award is canceled or forfeited for any reason, the Shares subject to that Award
will again become available for grant under the Plan. Shares withheld in
settlement of a tax withholding obligation associated with an Award, or in
satisfaction of the exercise price payable upon exercise of an Option, will
again become available for grant under the Plan. If any Award or portion thereof
is settled for cash, the Shares attributable for such cash settlement will again
become available for grant.
(c) Other Adjustment. In the event of any recapitalization, stock split or
combination, stock dividend, spin-off, merger, reorganization or other similar
event or transaction affecting the Shares, substitutions or adjustments will be
made by the Board to the aggregate number, class and/or issuer of the securities
that may be issued under the Plan, to the number, class and/or issuer of
securities subject to outstanding Awards, and to the exercise price of
outstanding Options or SARs, in each case in a manner that reflects equitably
the effects of such event or transaction.

 

Ex.-4



--------------------------------------------------------------------------------



 



(d) Change in Control. Notwithstanding anything to the contrary set forth in the
Plan, upon or in anticipation of any Change in Control, the Board may, in its
sole and absolute discretion and without the need for the consent of any
Participant, take one or more of the following actions contingent upon the
occurrence of that Change in Control:
(i) cause any or all outstanding Awards to become vested and immediately
exercisable (as applicable), in whole or in part;
(ii) cause any outstanding Option to become fully vested and immediately
exercisable for a reasonable period in advance of the Change in Control and, to
the extent not exercised prior to that Change in Control, cancel that Option
upon closing of the Change in Control;
(iii) cancel any unvested Award or unvested portion thereof, with or without
consideration;
(iv) cancel any Option in exchange for a substitute award in a manner consistent
with the principles of Treas. Reg. §1.424-1(a) or any successor rule or
regulation (notwithstanding the fact that the original Award may never have been
intended to satisfy the requirements for treatment as an Incentive Stock
Option);
(v) cancel any Restricted Stock, Restricted Stock Unit or SAR in exchange for
restricted shares, restricted stock units or stock appreciation rights with
respect to the capital stock of any successor corporation or its parent;
(vi) redeem any Restricted Stock or Restricted Stock Unit for cash and/or other
substitute consideration with value equal to Fair Market Value of an
unrestricted Share on the date of the Change in Control;
(vii) cancel any SAR in exchange for cash and/or other substitute consideration
with a value equal to: (A) the number of Shares subject to that SAR, multiplied
by (B) the difference, if any, between the Fair Market Value per Share on the
date of the Change in Control and the exercise price of that SAR; provided, that
if the Fair Market Value per Share on the date of the Change in Control does not
exceed the exercise price of any such SAR, the Board may cancel that SAR without
any payment of consideration therefore; and/or
(viii) cancel any Option in exchange for cash and/or other substitute
consideration with a value equal to: (A) the number of Shares subject to that
Option, multiplied by (B) the difference, if any, between the Fair Market Value
per Share on the date of the Change in Control and the exercise price of that
Option; provided, that if the Fair Market Value per Share on the date of the
Change in Control does not exceed the exercise price of any such Option, the
Board may cancel that Option without any payment of consideration therefor.
In the discretion of the Board, any cash or substitute consideration payable
upon cancellation of an Award may be subjected to (i) vesting terms
substantially identical to those that applied to the cancelled Award immediately
prior to the Change in Control, or (ii) earn-out, escrow, holdback or similar
arrangements, to the extent such arrangements are applicable to any
consideration paid to stockholders in connection with the Change in Control.
Section 4. Eligibility. Employees, Directors, consultants, and other individuals
who provide services to the Company or its Affiliates are eligible to be granted
Awards under the Plan; provided, however, that only employees of the Company,
any Parent or a Subsidiary are eligible to be granted Incentive Stock Options.

 

Ex.-5



--------------------------------------------------------------------------------



 



Section 5. Options. Options granted under the Plan may be of two types:
(i) Incentive Stock Options or (ii) Non-Qualified Stock Options. Any Option
granted under the Plan will be in such form as the Board may at the time of such
grant approve.
The Award Agreement evidencing any Option will incorporate the following terms
and conditions and will contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Board deems appropriate in its
sole and absolute discretion:
(a) Option Price. The exercise price per Share purchasable under an Option will
be determined by the Board and will not be less than 100% of the Fair Market
Value of a Share on the date of the grant. However, any Incentive Stock Option
granted to any Participant who, at the time the Option is granted, owns, either
directly or within the meaning of the attribution rules contained in Section
424(d) of the Code, stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company, will have an exercise price per
Share of not less than 110% of Fair Market Value per Share on the date of the
grant.
(b) Option Term. The term of each Option will be fixed by the Board, but no
Option will be exercisable more than 10 years after the date the Option is
granted. However, any Incentive Stock Option granted to any Participant who, at
the time such Option is granted, owns, either directly or within the meaning of
the attribution rules contained in Section 424(d) of the Code, stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company, may not have a term of more than five years. No Option may be exercised
by any Person after expiration of the term of the Option.
(c) Exercisability. Options will vest and be exercisable at such time or times
and subject to such terms and conditions as determined by the Board.
(d) Method of Exercise. Subject to the terms of the applicable Award Agreement,
the exercisability provisions of Section 5(c) and the termination provisions of
Section 7, Options may be exercised in whole or in part from time to time during
their term by the delivery of written notice to the Company specifying the
number of Shares to be purchased. Such notice will be accompanied by payment in
full of the purchase price, either by certified or bank check, or such other
means as the Board may accept. Unless otherwise determined by the Board, in its
sole discretion, payment of the exercise price of an Option may be made in the
form of previously acquired Shares based on the Fair Market Value of the Shares
on the date the Option is exercised or through means of a “net settlement,”
whereby the Option exercise price will not be due in cash and where the number
of Shares issued upon such exercise will be equal to: (A) the product of (i) the
number of Shares as to which the Option is then being exercised, and (ii) the
excess, if any, of (a) the then current Fair Market Value per Share over (b) the
Option exercise price, divided by (B) the then current Fair Market Value per
Share.
No Shares will be issued upon exercise of an Option until full payment therefor
has been made. A Participant will not have the right to distributions or
dividends or any other rights of a stockholder with respect to Shares subject to
the Option until the Participant has given written notice of exercise, has paid
in full for such Shares, if requested, has given the representation described in
Section 14(a) hereof and fulfills such other conditions as may be set forth in
the applicable Award Agreement.
(e) Incentive Stock Option Limitations. In the case of an Incentive Stock
Option, the aggregate Fair Market Value (determined as of the time of grant) of
the Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year under the Plan and/or any
other plan of the Company, its Parent or any Subsidiary will not exceed
$100,000. For purposes of applying the foregoing limitation, Incentive Stock
Options will be taken into account in the order granted. To the extent any
Option does not meet such limitation, that Option will be treated for all
purposes as a Non-Qualified Stock Option.

 

Ex.-6



--------------------------------------------------------------------------------



 



(f) Termination of Service. Unless otherwise specified in the applicable Award
Agreement, Options will be subject to the terms of Section 7 with respect to
exercise upon or following termination of employment or other service.
(g) Transferability of Options. Except as may otherwise be specifically
determined by the Board with respect to a particular Option: (i) no Option will
be transferable by the Participant other than by will or by the laws of descent
and distribution, and (ii) during the Participant’s lifetime, an Option will be
exercisable only by the Participant (or, in the event of the Participant’s
Disability, by his personal representative).
Section 6. Stock Appreciation Rights.
(a) Nature of Award. Upon the exercise of a SAR, its holder will be entitled to
receive an amount equal to the excess (if any) of: (i) the Fair Market Value of
the Shares covered by such SAR as of the date such SAR is exercised, over
(ii) the Fair Market Value of the Shares covered by such SAR as of the date such
SAR was granted. Such amount may be paid in either cash and/or Shares, as
determined by the Board in its sole and absolute discretion.
(b) Terms and Conditions. The Award Agreement evidencing any SAR will
incorporate the following terms and conditions and will contain such additional
terms and conditions, not inconsistent with the terms of the Plan, as the Board
deems appropriate in its sole and absolute discretion:
(i) Term of SAR. Unless otherwise specified in the Award Agreement, the term of
a SAR will be ten years.
(ii) Exercisability. SARs will vest and become exercisable at such time or times
and subject to such terms and conditions as will be determined by the Board at
the time of grant.
(iii) Method of Exercise. Subject to terms of the applicable Award Agreement,
the exercisability provisions of Section 6(b)(ii) and the termination provisions
of Section 7, SARs may be exercised in whole or in part from time to time during
their term by delivery of written notice to the Company specifying the portion
of the SAR to be exercised.
(iv) Termination of Service. Unless otherwise specified in the Award Agreement,
SARs will be subject to the terms of Section 7 with respect to exercise upon
termination of employment or other service.
(v) Non-Transferability. Except as may otherwise be specifically determined by
the Board with respect to a particular SAR: (A) SARs may not be sold, pledged,
assigned, hypothecated, gifted, transferred or disposed of in any manner either
voluntarily or involuntarily by operation of law, other than by will or by the
laws of descent or distribution, and (B) during the Participant’s lifetime, SARs
will be exercisable only by the Participant (or, in the event of the
Participant’s Disability, by his personal representative).

 

Ex.-7



--------------------------------------------------------------------------------



 



Section 7. Termination of Service. Unless otherwise specified with respect to a
particular Option or SAR in the applicable Award Agreement or otherwise
determined by the Board, any portion of an Option or SAR that is not exercisable
upon termination of service will expire immediately and automatically upon such
termination and any portion of an Option or SAR that is exercisable upon
termination of service will expire on the date it ceases to be exercisable in
accordance with this Section 7.
(a) Termination by Reason of Death. If a Participant’s service with the Company
or any Affiliate terminates by reason of death, any Option or SAR held by such
Participant may thereafter be exercised, to the extent it was exercisable at the
time of his or her death or on such accelerated basis as the Board may determine
at or after grant, by the legal representative of the estate or by the legatee
of the Participant under the will of the Participant, for a period expiring
(i) at such time as may be specified by the Board at or after grant, or (ii) if
not specified by the Board, then 12 months from the date of death, or (iii) if
sooner than the applicable period specified under (i) or (ii) above, upon the
expiration of the stated term of such Option or SAR.
(b) Termination by Reason of Disability. If a Participant’s service with the
Company or any Affiliate terminates by reason of Disability, any Option or SAR
held by such Participant may thereafter be exercised by the Participant or his
personal representative, to the extent it was exercisable at the time of
termination, or on such accelerated basis as the Board may determine at or after
grant, for a period expiring (i) at such time as may be specified by the Board
at or after grant, or (ii) if not specified by the Board, then 12 months from
the date of termination of service, or (iii) if sooner than the applicable
period specified under (i) or (ii) above, upon the expiration of the stated term
of such Option or SAR.
(c) Cause. If a Participant’s service with the Company or any Affiliate is
terminated for Cause: (i) any Option or SAR, or portion thereof, not already
exercised will be immediately and automatically forfeited as of the date of such
termination, and (ii) any Shares for which the Company has not yet delivered
share certificates will be immediately and automatically forfeited and the
Company will refund to the Participant the Option exercise price paid for such
Shares, if any.
(d) Other Termination. If a Participant’s service with the Company or any
Affiliate terminates for any reason other than death, Disability or Cause, any
Option or SAR held by such Participant may thereafter be exercised by the
Participant, to the extent it was exercisable at the time of such termination,
or on such accelerated basis as the Board may determine at or after grant, for a
period expiring (i) at such time as may be specified by the Board at or after
grant, or (ii) if not specified by the Board, then 90 days from the date of
termination of service, or (iii) if sooner than the applicable period specified
under (i) or (ii) above, upon the expiration of the stated term of such Option
or SAR.
Section 8. Restricted Stock.
(a) Issuance. Restricted Stock may be issued either alone or in conjunction with
other Awards. The Board will determine the time or times within which Restricted
Stock may be subject to forfeiture, and all other conditions of such Awards. The
purchase price for Restricted Stock may, but need not, be zero. The prospective
recipient of an Award of Restricted Stock will not have any rights with respect
to such Award, unless and until such recipient has delivered to the Company an
executed Award Agreement and has otherwise complied with the applicable terms
and conditions of such Award.
(b) Certificates. Any share certificate issued in connection with an Award of
Restricted Stock will be registered in the name of the Participant receiving the
Award, and will bear the following legend and/or any other legend required by
this Plan, the Award Agreement or by Applicable Law:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS OF THE BANCORP OF NEW JERSEY, INC. 2011
EQUITY INCENTIVE PLAN AND AN AWARD AGREEMENT ENTERED INTO BETWEEN THE
PARTICIPANT AND BANCORP OF NEW JERSEY, INC. COPIES OF THAT PLAN AND AGREEMENT
ARE ON FILE IN THE PRINCIPAL OFFICES OF BANCORP OF NEW JERSEY, INC. AND WILL BE
MADE AVAILABLE TO THE HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON REQUEST TO
THE SECRETARY OF BANCORP OF NEW JERSEY, INC.

 

Ex.-8



--------------------------------------------------------------------------------



 



Share certificates evidencing Restricted Stock will be held in custody by the
Company or in escrow by an escrow agent until the restrictions thereon have
lapsed. As a condition to any Award of Restricted Stock, the Participant may be
required to deliver to the Company a share power, endorsed in blank, relating to
the Shares covered by such Award.
(c) Restrictions and Conditions. The Award Agreement evidencing the grant of any
Restricted Stock will incorporate the following terms and conditions and such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Board deems appropriate in its sole and absolute discretion:
(i) During a period commencing with the date of an Award of Restricted Stock and
ending at such time or times as specified by the Board (the “Restriction
Period”), the Participant will not be permitted to sell, transfer, pledge,
assign or otherwise encumber Restricted Stock awarded under the Plan. The Board
may condition the lapse of restrictions on Restricted Stock upon the continued
employment or service of the recipient, the attainment of specified individual
or corporate performance goals, or such other factors as the Board may
determine, in its sole and absolute discretion.
(ii) Except as provided in this paragraph (ii) or the applicable Award
Agreement, once the Participant has been issued a certificate or certificates
for Restricted Stock or the Restricted Stock has been issued in the
Participant’s name by book-entry registration, the Participant will have, with
respect to the Restricted Stock, the right to vote the Shares, but will not have
the right to receive any cash distributions or dividends prior to the lapse of
the Restriction Period unless otherwise provided under the applicable Award
Agreement or as determined by the Board. If any cash distributions or dividends
are payable with respect to the Restricted Stock, the Board, in its sole
discretion, may require the cash distributions or dividends to be subjected to
the same Restriction Period as is applicable to the Restricted Stock with
respect to which such amounts are paid, or, if the Board so determines,
reinvested in additional Restricted Stock to the extent Shares are available
under Section 3(a) of the Plan. A Participant shall not be entitled to interest
with respect to any dividends or distributions subjected to the Restriction
Period. Any distributions or dividends paid in the form of securities with
respect to Restricted Stock will be subject to the same terms and conditions as
the Restricted Stock with respect to which they were paid, including, without
limitation, the same Restriction Period.
(iii) Subject to the provisions of the applicable Award Agreement or as
otherwise determined by the Board, if a Participant’s service with the Company
and its Affiliates terminates prior to the expiration of the applicable
Restriction Period, the Participant’s Restricted Stock that then remains subject
to forfeiture will then be forfeited automatically.
(iv) If and when the Restriction Period expires without a prior forfeiture of
the Restricted Stock subject to such Restriction Period (or if and when the
restrictions applicable to Restricted Stock are removed pursuant to Section 3(d)
or otherwise), any certificates for such Shares will be replaced with new
certificates, without the restrictive legends described in Section 8(b)
applicable to such lapsed restrictions, and such new certificates will be
delivered to the Participant, the Participant’s representative (if the
Participant has suffered a Disability), or the Participant’s estate or heir (if
the Participant has died).

 

Ex.-9



--------------------------------------------------------------------------------



 



Section 9. Restricted Stock Units. Subject to the other terms of the Plan, the
Board may grant Restricted Stock Units to eligible individuals and may, in its
sole and absolute discretion, impose conditions on such units as it may deem
appropriate, including, without limitation, continued employment or service of
the recipient or the attainment of specified individual or corporate performance
goals. Each Restricted Stock Unit shall be evidenced by an Award Agreement in
the form that is approved by the Board and that is not inconsistent with the
terms and conditions of the Plan. Each Restricted Stock Unit will represent a
right to receive from the Company, upon fulfillment of any applicable
conditions, an amount equal to the Fair Market Value (at the time of the
distribution) of one Share. Distributions may be made in cash and/or Shares. All
other terms governing Restricted Stock Units, such as vesting, time and form of
payment and termination of units shall be set forth in the applicable Award
Agreement. The Participant shall not have any shareholder rights with respect to
the Shares subject to a Restricted Stock Unit Award until that Award vests and
the Shares are actually issued thereunder. A Participant will not be permitted
to sell, transfer, pledge, assign or otherwise encumber Restricted Stock Units
awarded under the Plan. Subject to the provisions of the applicable Award
Agreement or as otherwise determined by the Board, if a Participant’s service
with the Company terminates prior to the Restricted Stock Unit Award vesting,
the Participant’s Restricted Stock Units that then remain subject to forfeiture
will then be forfeited automatically.
Section 10. Performance Awards.
(a) Performance Awards Generally. The Board may grant Performance Awards in
accordance with this Section 10. Performance Awards may be denominated as a
number of Shares, a dollar amount, or specified number of other Awards (or a
combination thereof) which may be earned upon achievement or satisfaction of
performance conditions specified by the Board. In addition, the Board may
specify that any other Award shall constitute a Performance Award by
conditioning the vesting or settlement of the Award upon the achievement or
satisfaction of such performance conditions as may be specified by the Board.
Subject to Section 10(b), the Board may use such business criteria or other
measures of performance as it may deem appropriate in establishing the relevant
performance conditions and may, in its discretion, adjust such criteria from
time to time.
(b) Qualified Performance-Based Compensation Under Section 162(m). Performance
Awards intended to constitute “qualified performance-based compensation” under
Section 162(m) of the Code will be granted by a compensation committee of the
Board consisting solely of at least two individuals who are intended to qualify
as “outside directors” within the meaning of Section 162(m) of the Code (or any
successor section thereto) and will be subject to the terms of this Section
10(b). In accordance with the requirements under Section 162(m) of the Code, the
maximum number of Shares underlying Performance Awards denominated in shares
that may be granted during a calendar year to any Participant shall be 150,000
and the maximum dollar value of Performance Awards denominated in cash that may
be granted during a calendar year to any Participant shall be $1,000,000.

 

Ex.-10



--------------------------------------------------------------------------------



 



(i) Specified Business Criteria. The grant, vesting and/or settlement of a
Performance Award subject to this Section 10(b) will be contingent upon
achievement of one or more of the following business criteria (subject to
adjustment in accordance with Section 10(b)(ii), below):
(1) the attainment of certain target levels of, or a specified percentage
increase in: revenues, income before taxes and extraordinary items, net income,
operating income, earnings before income tax, earnings before interest, taxes,
depreciation and amortization, earning per share, after-tax or pre-tax profits,
operational cash flow, return on capital employed or returned on invested
capital, after-tax or pre-tax return on stockholders’ equity, the price of the
Company’s common stock or a combination of the foregoing;
(2) the achievement of a certain level of, reduction of, or other specified
objectives with regard to limiting the level of increase in, the Company’s bank
debt or other public or private debt or financial obligations;
(3) the attainment of a certain level of, reduction of, or other specified
objectives with regard to limiting the level in or increase in all or a portion
of controllable expenses or costs or other expenses or costs; and/or
(4) any other objective business criteria that would not cause an Award to fail
to constitute “qualified performance-based compensation” under Section 162(m) of
the Code.
Performance goals may be established on a Company-wide basis or with respect to
one or more business units, divisions, Affiliates, or products, and in either
absolute terms or relative to the performance of one or more comparable
companies or an index covering multiple companies. The performance goals for a
particular performance period need not be the same for all Participants.
(ii) Adjustments to Performance Goals. The committee described in Section 10(b)
may provide, at the time performance goals are established in accordance with
Section 10(b)(i), that adjustments will be made to those performance goals to
take into account, in any objective manner specified by that committee, the
impact of one or more of the following: (A) gain or loss from all or certain
claims and/or litigation and insurance recoveries, (B) the impairment of
tangible or intangible assets, (C) stock-based compensation expense,
(D) restructuring activities reported in the Company’s public filings,
(E) investments, dispositions or acquisitions, (F) loss from the disposal of
certain assets, (G) gain or loss from the early extinguishment, redemption, or
repurchase of debt, (H) changes in accounting principles, or (I) any other item,
event or circumstance that would not cause an Award to fail to constitute
“qualified performance-based compensation” under Section 162(m) of the Code. An
adjustment described in this Section 10(b)(ii) may relate to the Company or to
any subsidiary, division or other operational unit of the Company or its
Affiliates, as determined by the committee at the time the performance goals are
established. Any adjustment shall be determined in accordance with generally
accepted accounting principles and standards, unless such other objective method
of measurement is designated by the committee at the time performance objectives
are established. In addition, adjustments will be made as necessary to any
performance criteria related to the Company’s stock to reflect changes in
corporate capitalization, including a recapitalization, stock split or
combination, stock dividend, spin-off, merger, reorganization or other similar
event or transaction affecting the Company’s equity.
(c) Other Terms of Performance Awards. The Board may specify other terms
pertinent to a Performance Award in the applicable Award Agreement, including
terms relating to the treatment of that Award in the event of a Change in
Control prior to the end of the applicable performance period. The Participant
shall not have any shareholder rights with respect to the Shares subject to a
Performance Award until the Shares are actually issued thereunder. A Participant
will not be permitted to sell, transfer, pledge, assign or otherwise encumber
Performance Awards. Subject to the provisions of the applicable Award Agreement
or as otherwise determined by the Board, if a Participant’s service with the
Company terminates prior to the Performance Award vesting, the Participant’s
Performance Award or portion thereof that then remains subject to forfeiture
will then be forfeited automatically.

 

Ex.-11



--------------------------------------------------------------------------------



 



Section 11. Amendments and Termination. The Board may amend, alter or
discontinue the Plan at any time. However, except as otherwise provided in
Section 3, no amendment, alteration or discontinuation will be made which would
impair the rights of a Participant with respect to an Award without that
Participant’s consent or which, without the approval of such amendment within
365 days of its adoption by the Board by the Company’s stockholders in a manner
consistent with Treas. Reg. § 1.422-3 (or any successor provision), would:
(i) increase the total number of Shares reserved for issuance hereunder, or
(ii) change the persons or class of persons eligible to receive Awards.
Section 12. Conditions Upon Grant of Awards and Issuance of Shares.
(a) The implementation of the Plan, the grant of any Award and the issuance of
Shares in connection with the issuance, exercise or vesting of any Award made
under the Plan shall be subject to the Company’s procurement of all approvals
and permits required by regulatory authorities having jurisdiction over the
Plan, the Awards made under the Plan and the Shares issuable pursuant to those
Awards.
(b) No Shares or other assets shall be issued or delivered under the Plan unless
and until there shall have been compliance with all applicable requirements of
Applicable Law, including the filing and effectiveness of the Form S-8
registration statement for the Shares issuable under the Plan, and all
applicable listing requirements of any stock exchange on which Shares are then
listed for trading.
Section 13. Liability of Company.
(a) Inability to Obtain Authority. If the Company cannot, by the exercise of
commercially reasonable efforts, obtain authority from any regulatory body
having jurisdiction for the sale of any Shares under this Plan, and such
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance of those Shares, the Company will be relieved of any liability for
failing to issue or sell those Shares.
(b) Grants Exceeding Allotted Shares. If Shares subject to an Award exceed, as
of the date of grant, the number of Shares which may be issued under the Plan
without additional shareholder approval, that Award will be contingent with
respect to such excess Shares, on the effectiveness under Applicable Law of a
sufficient increase in the number of Shares subject to this Plan.
(c) Rights of Participants and Beneficiaries. The Company will pay all amounts
payable under this Plan only to the applicable Participant, or beneficiaries
entitled thereto pursuant to this Plan. The Company will not be liable for the
debts, contracts, or engagements of any Participant or his or her beneficiaries,
and rights to cash payments under this Plan may not be taken in execution by
attachment or garnishment, or by any other legal or equitable proceeding while
in the hands of the Company.
Section 14. General Provisions.
(a) The Board may require each Participant to represent to and agree with the
Company in writing that the Participant is acquiring securities of the Company
for investment purposes and without a view to distribution thereof and as to
such other matters as the Board believes are appropriate. Any certificate
evidencing an Award and any securities issued pursuant thereto may include any
legend which the Board deems appropriate to reflect any restrictions on transfer
and compliance with Applicable Law.

 

Ex.-12



--------------------------------------------------------------------------------



 



(b) All certificates for Shares or other securities delivered under the Plan
will be subject to such share-transfer orders and other restrictions as the
Board may deem advisable under the rules, regulations and other requirements of
the Securities Act of 1933, as amended, the Exchange Act, any stock exchange
upon which the Shares are then listed, and any other Applicable Law, and the
Board may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.
(c) Neither the adoption of the Plan nor the execution of any document in
connection with the Plan will: (i) confer upon any employee or other service
provider of the Company or an Affiliate any right to continued employment or
engagement with the Company or such Affiliate, or (ii) interfere in any way with
the right of the Company or such Affiliate to terminate the employment or
engagement of any of its employees or other service providers at any time.
(d) No later than the date as of which an amount first becomes includible in the
gross income of the Participant for federal income tax purposes with respect to
any Award under the Plan, the Participant will pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state or local taxes of any kind required by law to be withheld with respect to
such amount. Unless otherwise determined by the Board, the minimum required
withholding obligations may be settled with Shares, including Shares that are
part of the Award that gives rise to the withholding requirement. The
obligations of the Company under the Plan will be conditioned on such payment or
arrangements and the Company will have the right to deduct any such taxes from
any payment of any kind otherwise due to the Participant.
Section 15. Effective Date of Plan. The Plan will become effective on the date
that it is duly approved by the Company’s stockholders.
Section 16. Term of Plan. The Plan will continue in effect until terminated in
accordance with Section 11; provided, however, that no Incentive Stock Option
will be granted hereunder on or after the 10th anniversary of the date of
stockholder approval of the Plan (or, if the stockholders approve an amendment
that increases the number of shares subject to the Plan, the 10th anniversary of
the date of such approval); but provided further, that Incentive Stock Options
granted prior to such 10th anniversary may extend beyond that date.
Section 17. Invalid Provisions. In the event that any provision of this Plan is
found to be invalid or otherwise unenforceable under any Applicable Law, such
invalidity or unenforceability will not be construed as rendering any other
provisions contained herein as invalid or unenforceable, and all such other
provisions will be given full force and effect to the same extent as though the
invalid or unenforceable provision was not contained herein.
Section 18. Governing Law. The Plan and all Awards granted hereunder will be
governed by and construed in accordance with the laws and judicial decisions of
the State of New Jersey, without regard to the application of the principles of
conflicts of laws.

 

Ex.-13



--------------------------------------------------------------------------------



 



Section 19. Board Action. Notwithstanding anything to the contrary set forth in
the Plan, any and all actions of the Board or Committee, as the case may be,
taken under or in connection with the Plan and any agreements, instruments,
documents, certificates or other writings entered into, executed, granted,
issued and/or delivered pursuant to the terms hereof, will be subject to and
limited by any and all votes, consents, approvals, waivers or other actions of
all or certain stockholders of the Company or other persons required by:
(a) the Company’s Certificate of Incorporation (as the same may be amended
and/or restated from time to time);
(b) the Company’s Bylaws (as the same may be amended and/or restated from time
to time); and
(c) any other agreement, instrument, document or writing now or hereafter
existing, between or among the Company and its stockholders or other Persons (as
the same may be amended from time to time).
Section 20. Notices. Any notice to be given to the Company pursuant to the
provisions of this Plan must be given in writing and addressed, if to the
Company, to its principal executive office to the attention of its Chief
Financial Officer (or such other Person as the Company may designate in writing
from time to time), and, if to a Participant, to the address contained in the
Company’s personnel files, or at such other address as that Participant may
hereafter designate in writing to the Company. Any such notice will be deemed
duly given: if delivered personally or via recognized overnight delivery
service, on the date and at the time so delivered; if sent via telecopier or
email, on the date and at the time telecopied or emailed with confirmation of
delivery; or, if mailed, five (5) days after the date of mailing by registered
or certified mail.

 

Ex.-14